DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 filed 04/22/2020 are presently pending and subject to examination on merits. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both air-lens interface "40” and frequency analyzer "40” see e.g., page -8- line 20 and line 35 and Figs. 2 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a frequency analyzer … adapted to produce a signal indicating the frequency response of beamformed echo signals” [claims 1 and 5];
“a comparator adapted to compare the frequency response … and to produce an output signal ...” [claims 1, 7, 9 and  11]; and 
“an FFT algorithm adapted to produce a power versus frequency response” [claim 5].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2 and 5 are objected to because of the following informalities: 
Claim 2: the recitation  “the transducer array” should be amended to “the array of transducer elements” to keep claim terminology consistent with prior recitation in claim 1.
Claim 5, the abbreviation “FFT” should be accompanied by the full expression in the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the ultrasound probe further comprises a linear array probe”,  it is unclear whether claim 3 recites an additional probe or the probe set forth in claim 1. For examination purposes only, this limitation will be presumed to read “wherein the ultrasound probe is a linear array probe”.
Claim 4 recites the limitation “wherein the ultrasound probe further comprises a phased array probe”, it is unclear whether claim 4 recites an additional probe or refers to the probe set forth in claim 1. For examination purposes only, this limitation will be presumed to read “wherein the ultrasound probe is a phased array probe”.
Each of claims 6, 8 and 10 recites the limitation “of an ultrasound probe” in the last line of each claim. There is insufficient antecedent basis for this limitation in the claim, as such, it is unclear whether the limitation refers to the ultrasound probe previously set forth in claim 1 or another distinct ultrasound probe. For examination purposes only, it will be presumed that this limitation reads “of the ultrasound probe”. Claims 7, 9, and 11-14 are likewise rejected, by virtue of dependence to either claim 6, 8 or 10. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over THATTARI KANDIYIL et al., US 20140241115 A1 hereinafter “THATTARI”
Regarding claim 1, THATTARI discloses an ultrasonic diagnostic imaging system which tests transducer probes for image quality deficiency ([abstract], [0023] e.g.,  Fig. 1 and  Fig. 4, Fig. 6 and 7 showing combination of a probe and diagnostic unit) comprising: 
an ultrasound probe (“102”) comprising an array of transducer elements (‘114”) adapted to acquire ultrasonic echo signals ([0023]); 
a beamformer coupled to the array of transducer elements and adapted to form beamformed echo signals of scanlines from a plurality of acquired echo signals([0023] “ … processor 106 may also perform receive beamforming on the signals from the transducer array 114” – a beamformer is an inherent feature within processor 106 that is coupled to the array of transducer elements, hence an equivalent thereof for a beamformer and is capable of forming beamformed echo signals of scanlines); 
a frequency analyzer (“402” and “410”) coupled to receive beamformed echo signals and adapted to produce a signal indicating the frequency response of beamformed echo signals ([0032] “The ultrasound probe diagnosing system 400 includes a diagnosis module 402 for diagnosing the ultrasonic signals received by the one or more transducer elements. During diagnosis one or more signal parameters associated with the ultrasonic signals are measured. The one or more signal parameters include for example but not limited to frequency and amplitude”; [0033]  performance module 410 determines performance degradation based on analyzing or diagnosing the one or more signals that include frequency see also [0039], hence an equivalent thereof for a frequency analyzer disclosed in instant specification as filed in page -8- lines 26-29); 
a memory (“114”) adapted to store reference signals of the frequency response of beamformed signals ([0033] “ … signal parameter measured and analyzed may be compared with a predefined parameter threshold”; [0034] memory 414 stores diagnosis schedule, the system comprises diagnosis information that need to be accessed, this information is necessary stored in memory “411” to be accessed by modules “410”, “416” and/or “412”); 
a comparator (comparison module “412”) adapted to compare the frequency response produced by the frequency analyzer with a reference signal and to produce an output signal identifying a defective probe when the comparison indicates an unacceptable difference between the frequency response and the reference signal ([0033] “… a signal parameter measured and analyzed may be compared with a predefined parameter threshold. This comparison process is performed by a comparison module 412 and comparison information is communicated to the performance module 410. Each signal parameter may be compared against a corresponding predefined parameter threshold. If the signal parameter is below the predefined parameter threshold then the transducer element is identified as degrading” and [0035 comparison module “412” is an equivalent thereof for comparator disclosed in instant specification in page -9- lines 6-7); and 
a display coupled to receive the output signal from the comparator and adapted to display an indication of the defective probe ([0035]).
In the alternative, even in the event it is argued that the parameter threshold are not necessarily stored in memory “411”, which is not conceded here, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have stored the predefined parameters for comparison in memory “411” within diagnosis system “400” to allow access of the predefined threshold by modules “410”, “416” and/or “412”.
Regarding claim 2, see [0031] the transducer array may be positioned behind an acoustic lens “210” or [0038] “lens in probe head”, the disclosed beamformer is capable of forming beamformed echo signals of scanlines when the lens is in contact with air e.g., as depicted in Figs. 8 and 9).
Regarding claim 3 and 4, THATTARI discloses wherein the ultrasound probe is a linear array probe or a phased array probe ([0040]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over THATTARI as applied to claim 1 above, and further in view of TAMURA US 20090112096 A1.
Regarding claim 5, THATTARI discloses the invention of claim 1 as discussed above, THATTARI further discloses in [0027] the ultrasound information may be processed by modules such as spectral Doppler, but does not explicitly disclose an FFT algorithm adapted to produce a power verses frequency response. However, prior art Doppler system that comprise spectral Doppler modules are known to comprise a spectrum analyzer such as an FFT analyzer configured to obtain Doppler frequency spectrum which represents blood velocities as exemplified by TAMURA in [0003], wherein spectrum power is plotted as spectrum power vs. frequency at a given time [0004], this is taken as an equivalent thereof for an FFT algorithm adapted to produce power vs frequency response of scanline echo signals.  
In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have included a spectral Doppler module that comprises an FFT analyzer as taught by TAMURA, so as to process the ultrasound information to obtain blood velocities for diagnosis purposes. 
Allowable Subject Matter
Claims 6-10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to reasonably disclose or render obvious wherein the memory is further adapted to store reference signals of the power versus frequency response of scanlines of an ultrasound probe [claim 6] or wherein the comparator is further adapted to calculate the mean power of the power versus frequency response of scanline echo signals produced by the frequency analyzer [claim 9], the spectrum power that is plotted as spectrum power vs. frequency at a given time in TAMURA is used for obtaining blood velocities and there appears to be insufficient motivation, to further modify THATTARI in view of TAMURA to arrive at the claimed invention of claim 6 or 9 and dependent claims thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,517,994 to BURKE et al., discloses a self-diagnostic ultrasonic imaging system ; and 
US 2004/0213417 A1 to GESSERT et al., discloses apparatus and method for testing an acoustic system, e.g., system 900 [0057] for evaluating features of interest such as medical pathologies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/           Primary Examiner, Art Unit 3793